Citation Nr: 0522562	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  04-13 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for anxiety disorder, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from February 1942 to 
September 1945, and from June 1947 to April 1953.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in April 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The Board observes that the RO granted an evaluation of 50 
percent for the veteran's anxiety disorder in the April 2001 
rating decision.  In his November 2001 notice of 
disagreement, the veteran argued that a 100 percent 
evaluation was warranted.  Because the 50 percent evaluation 
assigned does not constitute a full grant of all benefits 
possible for the veteran's anxiety disorder, and as the 
veteran did not withdraw his claim, the issue concerning 
entitlement to a higher evaluation for this disability 
remained pending.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  In an April 2001 rating decision, the RO granted 
entitlement to an evaluation of 50 percent for the veteran's 
service connected anxiety disorder.  The veteran perfected 
his appeal as to this claim with the timely submission of VA 
Form 9, "Appeal to Board of Veterans' Appeals" in November 
2002.

2.  The veteran died in February 2003.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal. As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2004).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. § 
20.1106 (2004).


ORDER

The appeal is dismissed.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


